DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING A PLURALITY OF DISPLAY REGIONS OVERLAP.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa et al (U.S. Patent Pub. No. 2018/0039471).

Regarding claim 1, Yanagisawa discloses a display panel (100), (fig. 1a, [0056]), comprising: 
a first display region (101a), a second display region (101c) and a non-display region (102a and 102b) between the first display region (101a) and the second display region (101c); and 
a third display region (101b), wherein the third display region and the non-display region (102a and 102b) at least partially overlap in a light emission direction of the display panel (i.e. display region 101b overlaps the region 102a in the light emission direction), (fig. 21b, [0103-0106 and 0283-0284]).

Regarding claim 2, Yanagisawa discloses further comprising: 
a plurality of sub-pixels (red, green and blue pixels) arranged in an array, wherein the plurality of sub-pixels comprise a plurality of first sub-pixels (R, G and B pixels) arranged in an array in the first display region (101a), a plurality of second sub-pixels (R, G and B pixels) arranged in an array in the second display region (101c) and a plurality of third sub-pixels (R, G and B pixels) arranged in an array in the third display region (101b); and 
the third display region (101b) is located between the first display region (101a) and the second display region (101c), (figs. 1a1 and 12a, [0099 and 0197]).

Regarding claim 3, Yanagisawa discloses wherein the first display region (101a) comprises a plurality of first pixel units (R, G and B pixels) arranged in an array, the second display region (101c) comprises a plurality of second pixel units (R, G and B pixels) arranged in an array, and the third display region (101b) comprises a plurality of third pixel units (R, G and B pixels) arranged in an array; and 
the display panel (100) comprises at least one of: among the plurality of first sub-pixels (pixels in the display region 101a) and the plurality of third sub-pixels (pixels in the display region 101b), a pixel arrangement of first sub-pixels in one first pixel unit of the plurality of first pixel units is the same as a pixel arrangement of third sub-pixels in one third pixel unit of the plurality of third pixel units (i.e. arrangement of R, G and B pixels in display region 101a and display region 101b are the same), (fig. 12a, [0099 and 0197]).

Regarding claim 10, Yanagisawa discloses wherein the display panel comprises: 
a first display subpanel (100a), a second display subpanel (100c) and a third display subpanel (100b); 
the first display subpanel (100a) comprises the first display region (101a), the second display subpanel (100c) comprises the second display region (101c), and the third display subpanel (100b) comprises the third display region (101b); and 
the third display subpanel (100b) covers a joint between the first display subpanel (100a) and the second display subpanel (100c), (figs. 1a1 and 21b, [0087 and 0093]).
Regarding claim 12, Yanagisawa discloses wherein the third display subpanel (100b) is located on a light emission side of the first display subpanel (100a) (i.e. when the device is folded, the panel 100b is on the light emission side of the panel 100a), (fig. 1, [0089-0092]).

Regarding claim 20, please refer to claim 1 for details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Lee et al (U.S. Patent Pub. No. 2020/0194532).

Regarding claim 11, Yanagisawa discloses wherein: 
the first display subpanel (100a) comprises a first driving substrate (30a); 
the second display subpanel (100c) comprises a second driving substrate (30c);
the third display subpanel (100b) comprises a third driving substrate (30b), (fig. 2a, [0113-0114]).

However, Yanagisawa does not mention the subpanel comprises a plurality of light-emitting elements. 
In a similar field of endeavor, Lee teaches wherein 
the first display subpanel (display panel 100a of Yanagisawa) comprises a first driving substrate (SUB) and a plurality of first light-emitting elements (ED), one first light-emitting element (ED1) of the plurality of first light-emitting elements comprises a first anode (AE1), a first cathode (CE) and a first light-emitting layer (EL1), and at least one of the first anode is located on a side (bottom side) of the first light-emitting layer (EL1) facing the first driving substrate (SUB), (Lee: fig. 3, [0065 and 0100]); 
the second display subpanel (display panel 100c of Yanagisawa) comprises a second driving substrate (SUB) and a plurality of second light-emitting elements (ED), one second light-emitting element (ED1) of the plurality of second light-emitting elements comprises a second anode (AE1), a second cathode (CE) and a second light-emitting layer (EL1), and at least one of the second anode is located on a side (bottom side) of the second light-emitting layer (EL1) facing the second driving substrate (i.e. it is obvious that the light-emitting element of Lee would apply to the display panel 100c of Yanagisawa), (Lee: fig. 3, [0065 and 0100]); and 
the third display subpanel (display panel 100b of Yanagisawa) comprises a third driving substrate (SUB) and a plurality of third light-emitting elements (ED), one third light-emitting element (ED1) of the plurality of third light-emitting elements comprises a third anode (AE1), a third cathode (CE) and a third light-emitting layer (EL1), and at least one of the third anode is located on a side (bottom side) of the third light-emitting layer (EL1) facing the third driving substrate (i.e. it is obvious that the light-emitting element of Lee would apply to the display panel 100b of Yanagisawa), (Lee: fig. 3, [0065 and 0100]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yanagisawa, by specifically providing the plurality of light-emitting elements, as taught by Lee, for the purpose of having the structure for the light emitting elements.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Nakamura (U.S. Patent Pub. No. 2017/0154947).

Regarding claim 18, Yanagisawa discloses wherein the third display region (101b) comprises a plurality of third sub-pixels (R, G and B pixels) arranged in an array, and one third sub-pixel of the plurality of third sub-pixels comprises a third light-emitting element (organic EL element), (fig. 12a, [0099 and 0197]).
However, Yanagisawa does not mention a scattering particle layer.
In a similar field of endeavor, Nakamura teaches a display region (101b) comprises a light-emitting element (EL element) and a scattering particle layer (291) located on a light emission side of the third light-emitting element (i.e. display region 101b having light emitting elements), (figs. 2a and 8a, [0083, 0124 and 0238]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yanagisawa, by specifically providing the AR film, as taught by Nakamura, for the purpose of scattering external light, [0238].
Allowable Subject Matter
Claims 4-9, 13-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 4, none of the prior art of record teaches alone or in combination the limitation “wherein the display panel comprises: at least one of: the first display region comprises a plurality of first pixel units arranged in an array and a plurality of first boundary sub-pixels on a side of the first display region facing the third display region, the plurality of first boundary sub-pixels and at least part of the plurality of third sub-pixels on a side of the third display region facing the first display region form boundary pixel units, and a sub-pixel arrangement of first sub-pixels in one first pixel unit of the plurality of first pixel units is the same as a sub-pixel arrangement of sub-pixels in one of the boundary pixel units; or the second display region comprises a plurality of second pixel units arranged in an array and a plurality of second boundary sub-pixels on a side of the second display region facing the third display region, the plurality of second boundary sub-pixels and at least part of the plurality of third sub-pixels on a side of the third display region facing the second display region form boundary pixel units, and a sub-pixel arrangement of second sub-pixels in one second pixel unit of the plurality of second pixel units is the same as a sub-pixel arrangement of sub-pixels in one of the boundary pixel units.”

Claim 5, none of the prior art of record teaches alone or in combination the limitation “wherein the non-display region comprises: a first light-transparent region, and the third display region further comprises a second light-transparent region; and the first light-transparent region and the second light-transparent region at least partially overlap in the light emission direction of the display panel.”

Claims 6-9 are dependent upon claim 5 and are allowed for the reason mentioned above in claim 5. 

Claim 13, none of the prior art of record teaches alone or in combination the limitation “wherein the first display subpanel and the second display subpanel are disposed in a same layer.”

Claim 14, none of the prior art of record teaches alone or in combination the limitation “further comprising: a first encapsulation layer and a second encapsulation layer; wherein the first encapsulation layer is located between the first display subpanel and the third display subpanel; the third display subpanel is located on the light emission side of the first display subpanel, and the second encapsulation layer is located on a side of the third display subpanel facing away from the first display subpanel; or the first display subpanel is located on the light emission side of the third display subpanel, and the second encapsulation layer is located on a side of the first display subpanel facing away from the third display subpanel; and a thickness of the first encapsulation layer is smaller than a thickness of the second encapsulation layer.”
Claim 15 is dependent upon claim 14 and is allowed for the reason mentioned above in claim 14.  

Claim 16, none of the prior art of record teaches alone or in combination the limitation “wherein the third display subpanel comprises: a plurality of third light-emitting elements and a third driving substrate located on a side of the plurality of third light-emitting elements facing away from the first display subpanel or facing away from the second display subpanel.”

Claim 17 is dependent upon claim 16 and is allowed for the reason mentioned above in claim 16.  

Claim 19, none of the prior art of record teaches alone or in combination the limitation “wherein the plurality of third sub-pixels comprise at least one third sub-pixel column, and a number n of the at least one third sub-pixel column satisfies n<3; and light-emitting colors of the plurality of third sub-pixels are the same, wherein one third sub-pixel of the plurality of third sub-pixels comprises a third light-emitting element; and the third light-emitting element comprises a micro light-emitting diode, and the third light-emitting element comprises a blue light-emitting element; or the third light-emitting element comprises an organic light-emitting diode, and the third light-emitting element comprises a green light-emitting element.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691